FILED
                                                            United States Court of Appeals
                                    PUBLISH                         Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 July 8, 2019

                                                               Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                  Clerk of Court
                        _________________________________

REGINALD WILLIAMS,

      Plaintiff - Appellant,

v.                                                    No. 18-4058

UTAH DEPARTMENT OF
CORRECTIONS; BRIAN ALLGAIER,
Utah Dept of Corrections; MATTHEW B.
ANDERSON, Utah Dept of Corrections;
CRAIG BALLS, Utah Dept of Corrections;
ALFRED C. BIGELOW, Utah Dept of
Corrections; LARRY BUSSIO, Utah Dept
of Corrections; JOHN CAPELL, Dept of
Corrections; BILLIE CASPER, Dept of
Corrections; RICHARD K. ELLIS,
Treasurer’s Office; PAUL GARDNER,
Dept of Corrections; MIKE HADDON,
Dept of Corrections; RAYMOND
KNIGHT, Dept of Corrections; DOUG
RICHINS; ROSELLE MILLER, Div of
Purchasing; GARY SESSIONS, Dept of
Corrections; HELEN SHREVE, Dept of
Corrections; PAMELA SORENSEN, Dept
of Corrections; ROBERT STRONG, Dept
of Corrections; STEVEN TURLEY, Dept
of Corrections,

      Defendants - Appellees,

and

ZIONS FIRST NATIONAL BANK;
ZIONS BANCORPORATION; A. SCOTT
ANDERSON; DEREK LOUTENSOCK;
JACK MAY; VIRGINIA SMITH, Zions
 Bank,

         Defendants.
                          _________________________________

                       Appeal from the United States District Court
                                 for the District of Utah
                              (D.C. No. 2:13-CV-00319-DN)
                         _________________________________

Submitted on the briefs:*

Wesley D. Felix, Deiss Law PC, Salt Lake City, Utah, for Plaintiff-Appellant.

Joshua D. Davidson, Assistant Utah Solicitor General, Salt Lake City, Utah, for
Defendants-Appellees.
                      _________________________________

Before McHUGH, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________

BALDOCK, Circuit Judge.
                    _________________________________

       Reginald Williams, an inmate at the Utah Department of Corrections (UDOC),

appeals the judgment entered in favor of UDOC and numerous prison officials on his

claim that UDOC failed to pay interest on prison accounts in violation of the Takings

Clause of the Fifth Amendment, and that prison officials retaliated against him for raising

this claim. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm, albeit for reasons

other than those stated by the district court, and remand with instructions to the district

court to dismiss Mr. Williams’ claims without prejudice.


       *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument.
                                              2
       I. BACKGROUND

       Believing that Utah state law requires UDOC to pay interest on prison accounts,

Mr. Williams investigated the relationship between UDOC and Zions First National Bank

(Zions Bank). Based on his investigation, he concluded that Zions Bank had a contract

with UDOC to hold prisoner funds in an account administered by UDOC, and that the

interest earned on the funds was illegally retained by the bank, when it should have been

paid to the prisoners who owned the funds. Mr. Williams believed that, in response to

this investigation, UDOC retaliated against him by, among other things, seizing his legal

papers and giving him a negative parole report, which resulted in the denial of parole. He

claimed that he was a model prisoner who was similarly situated to other prisoners who

had been granted parole.

       Mr. Williams, then proceeding pro se, filed suit pursuant to 42 U.S.C. § 1983,

against UDOC, numerous prison officials, Zions Bank, and several Zions Bank

employees. He alleged takings and due-process constitutional violations for withholding

interest on inmate funds, and retaliation in violation of the First Amendment for raising

these issues.1 After the district court appointed counsel for Mr. Williams, all defendants

filed motions to dismiss. The district court dismissed all claims except the retaliation

claim, and dismissed all defendants except five prison officials. The remaining

defendants then filed a motion for summary judgment on the retaliation claim, which the

district court granted.


       1
        Mr. Williams also alleged various conspiracies to commit antitrust violations,
to conceal wrongdoing, and to retaliate, but he has abandoned the conspiracy claims.
                                             3
       In their motion to dismiss, UDOC and the prison-official defendants (collectively,

the UDOC Defendants) asserted Eleventh Amendment immunity, claiming that as an arm

of the State of Utah, UDOC was immune from suit, and that the prison personnel were

similarly immune from suit for claims against them in their official capacities.

Mr. Williams presented no argument regarding the Eleventh Amendment, and the district

court did not address Eleventh Amendment immunity in any of its rulings. On appeal,

the UDOC Defendants renew their argument that they are immune from suit under the

Eleventh Amendment.

       II.    DISCUSSION

A. Eleventh Amendment Immunity

       The Eleventh Amendment states, “The Judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against

one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. Const. amend XI. The Eleventh Amendment bars suits in federal

court against a nonconsenting state brought by the state’s own citizens. See Edelman v.

Jordan, 415 U.S. 651, 662-63 (1974). This immunity extends to arms of the state and to

state officials who are sued for damages in their official capacity. See Peterson v.

Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013). “[O]nce effectively asserted[,]

[Eleventh Amendment] immunity constitutes a bar to the exercise of federal subject

matter jurisdiction.” Fent v. Okla. Water Res. Bd., 235 F.3d 553, 558-59 (10th Cir. 2000)

(emphasis omitted).



                                             4
       As noted above, the district court did not rule on the UDOC Defendants’ motion to

dismiss based on Eleventh Amendment immunity. In general, “the better practice on

issues raised below but not ruled on by the district court is to leave the matter to the

district court in the first instance.” Rife v. Okla. Dep’t of Pub. Safety, 854 F.3d 637, 653

(10th Cir. 2017) (brackets and internal quotation marks omitted) (remanding issue to

district court). But even though the district court did not rule on the Eleventh

Amendment issue, it is a purely legal one that can be decided on the record. See

Manzanares v. Higdon, 575 F.3d 1135, 1146 n.10 (10th Cir. 2009) (“Although the district

court did not reach this issue, it is a purely legal determination that was argued below and

that we may decide on the record.”). Moreover, we may consider Eleventh Amendment

immunity sua sponte. See Colby v. Herrick, 849 F.3d 1273, 1278 (10th Cir. 2017)

(addressing whether state officials in their official capacities were entitled to Eleventh

Amendment immunity even though the district court did not rule on the question).

Therefore, we consider whether the UDOC Defendants are entitled to Eleventh

Amendment immunity and conclude that they are. See Ruiz v. McDonnell, 299 F.3d
1173, 1182 (10th Cir. 2002) (affirming dismissal of parties even though the district court

did not address the ground for dismissal).

       On appeal, the UDOC Defendants again invoke Eleventh Amendment immunity

and seek dismissal of the complaint. Mr. Williams does not challenge UDOC’s position

that it is an arm of the State of Utah. Rather, he argues that Eleventh Amendment

immunity does not bar his claims.



                                              5
       Mr. Williams also does not pursue claims against the prison-official defendants in

their personal capacities. His opening brief consistently refers to “the Department,” see,

e.g., Aplt. Opening Br. at 15, and in his reply brief, he confirms the term “UDOC” was

“shorthand that included all those defendants acting on UDOC’s behalf,” Aplt. Reply Br.

at 2 n.1. To the extent he argues that his collective characterization of the defendants is

sufficient to sustain any personal-capacity claims, see id. at 10, his argument is

insufficient. He has not explained which of the prison-official defendants are liable for

what improper conduct. Cf. Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir.

2008) (explaining that in § 1983 cases, where the defendants are a “government agency

and a number of government actors sued in their individual capacities[,] . . . the

complaint [must] make clear exactly who is alleged to have done what to whom, to

provide each individual with fair notice as to the basis of the claims against him or her, as

distinguished from collective allegations against the state”). Accordingly, we consider

whether Eleventh Amendment immunity bars Mr. Williams’ claims against the UDOC

and the prison-official defendants only in their official capacities.

       Mr. Williams argues that the Eleventh Amendment does not apply to Fifth

Amendment takings claims. He relies on Lucas v. South Carolina Coastal Council, 505
U.S. 1003 (1992), where the Supreme Court addressed a Fifth Amendment takings claim

brought against the “newly created South Carolina Coastal Council,” id. at 1008. But in

that case, the Court was not asked to rule on the Eleventh Amendment or whether the

defendant-Council was an arm of the state. To the extent Mr. Williams relies on Lucas as

permitting a Fifth Amendment takings claim against all governmental agencies, including

                                              6
UDOC, that reliance is misplaced. Eleventh Amendment immunity does not apply to

“counties and similar municipal corporations,” Mt. Healthy City Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 280 (1977), but it does apply to arms of the state, Peterson, 707
F.3d at 1205.

       Some of the circuits that have considered whether a claim under the Fifth

Amendment Takings Clause is barred by Eleventh Amendment immunity have held that

it is barred, as long as a remedy is available in state court. See Hutto v. S.C. Ret. Sys.,

773 F.3d 536, 552 (4th Cir. 2014) (concluding “that the Eleventh Amendment bars Fifth

Amendment taking claims against States in federal court when the State’s courts remain

open to adjudicate such claims”); Jachetta v. United States, 653 F.3d 898, 909-10 (9th

Cir. 2011) (holding the Eleventh Amendment bars claims brought against the state in

federal court under the federal Takings Clause, but state courts must be available to

adjudicate such claims); DLX, Inc. v. Kentucky, 381 F.3d 511, 526-28 (6th Cir. 2004)

(holding Eleventh Amendment immunity barred federal takings claim; stating state court

“would have had to hear that federal claim”), overruled on other grounds by San Remo

Hotel, L.P. v. City & Cty. of San Francisco, 545 U.S. 323 (2005); see also John G. &

Marie Stella Kenedy Mem’l Found. v. Mauro, 21 F.3d 667, 674 (5th Cir. 1994) (holding

“Fifth Amendment inverse condemnation claim brought directly against the State of

Texas [was] barred by the Eleventh Amendment”); Robinson v. Ga. Dep’t of Transp.,

966 F.2d 637, 638, 640-41 (11th Cir. 1992) (holding Eleventh Amendment barred

plaintiffs’ claim “for violation of the Fifth and Fourteenth Amendments for a taking of

their property”); Garrett v. Illinois, 612 F.2d 1038, 1039-40 (7th Cir. 1980) (holding Fifth

                                               7
Amendment takings claim against the state based on plaintiff’s inability to earn income

while incarcerated was barred by the Eleventh Amendment).

       Because neither the parties nor the district court addressed whether Utah state

courts would be available to adjudicate Mr. Williams’ federal takings claim, we directed

the parties to brief the issue. The parties agree, and our independent research confirms,

that Mr. Williams’ takings claim may be brought in Utah state court. See, e.g., Bingham

v. Roosevelt City Corp., 2010 UT 37, ¶¶ 15-16, 235 P.3d 730, 735 (addressing Fifth

Amendment takings claim); see also Utah Code Ann. § 63L-3-102(1) (recognizing a

“Constitutional taking” as “a governmental action that results in a taking of private

property so that compensation to the owner of the property is required by: (a) the Fifth or

Fourteenth Amendment of the Constitution of the United States . . . .” (internal quotation

marks omitted)).

       We recognize the Supreme Court’s recent holding that a property owner may bring

a federal suit claiming a Fifth Amendment taking without first bringing suit in state court.

See Knick v. Twp. of Scott, No. 17-647, 2019 WL 2552486, at *7, *13 (U.S. June 21,

2019). But Knick did not involve Eleventh Amendment immunity, which is the basis of

our holding in this case. Therefore, we hold that the takings claim against the UDOC

Defendants must be dismissed based on Eleventh Amendment immunity, and we remand

this claim to the district court with instructions to dismiss it without prejudice. See

Colby, 849 F.3d at 1278 (holding dismissal based on Eleventh Amendment immunity is

without prejudice).



                                              8
B. Prospective Injunctive Relief Against UDOC Executive Director

       Mr. Williams asserts that Eleventh Amendment immunity does not apply to his

claim against defendant Haddon, Executive Director of UDOC, in his official capacity,

because an exception exists for prospective injunctive relief. “[U]nder Ex parte Young,

209 U.S. 123 . . . (1908), a plaintiff may bring suit against individual state officers acting

in their official capacities if the complaint alleges an ongoing violation of federal law and

the plaintiff seeks prospective relief.” Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159,

1166 (10th Cir. 2012). “In determining whether the doctrine of Ex parte Young avoids an

Eleventh Amendment bar to suit, a court need only conduct a straightforward inquiry into

whether the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” Verizon Md. Inc. v. Pub. Serv. Comm’n of Md.,

535 U.S. 635, 645 (2002) (brackets and internal quotation marks omitted).

       Mr. Williams’ complaint sought the following relief, which it characterized as

“injunctive relief”:

       (1) Require Zions [Bank] to pay Plaintiffs interest and investment income
       from ITFA [Inmate Trust Fund Account] funds;
       (2) Require an audit be performed on the ITFA to ensure integrity and
       rectify any irregularities;
       (3) Extinguish Zions’ monopoly of the ITFA and;
       (4) Remove retaliatory report from Williams’ file;
       (5) Require [UDOC] to place the ITFA out for bid; [and]
       (6) Require [UDOC] to insure ITFA funds under [FDIC].
Aplt. App. at 45.

       The request for the prospective injunctive relief to pay interest on inmate funds

was directed to Zions Bank, which is no longer a party to this case. See Williams’

                                              9
Stipulation to Dismissal of Zions Bank, No. 18-4058 (10th Cir. Aug. 24, 2018). The

remaining requests for injunctive relief appear to seek relief from UDOC. The Ex parte

Young exception, however, applies only to individual defendants. See P.R. Aqueduct &

Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993). Mr. Williams cites

Stewart v. Norwood, No. 16-3189-JAR-DJW, 2017 WL 4284971, at *6 (D. Kan. Sept.

27, 2017), where a federal district court liberally construed the pro se complaint as

seeking an order to enjoin a named prison official from an ongoing violation of his

federal rights. In contrast, Mr. Williams’ complaint did not name any prison official to

be enjoined from a future violation of his federal rights.

       Mr. Williams contends he brought a claim against Mr. Haddon for injunctive

relief, independent of his claims against the UDOC.2 But the complaint alleges only that

Mr. Haddon was a member of a civil conspiracy that provided Mr. Williams with false

and misleading information. See Aplt. App. at 33, 34, 35. Therefore, the record does not

support a claim for injunctive relief against Mr. Haddon.

C. Retaliation

       Finally, we address Mr. Williams’ retaliation claim, which is the only remaining

claim he raised on appeal. To the extent he seeks monetary damages, this claim is barred



       2
         Mr. Williams also argues that defendant Haddon is not entitled to qualified
immunity. “The defense of qualified immunity is available only in suits against
officials sued in their personal capacities, not in suits against officials sued in their
official capacities.” Cox v. Glanz, 800 F.3d 1231, 1239 n.1 (10th Cir. 2015) (ellipsis
and internal quotation marks omitted). Because we have determined that
Mr. Williams does not pursue any personal-capacity claims, we do not address
qualified immunity.
                                             10
by Eleventh Amendment immunity. See Colby, 849 F.3d at 1278 (holding Eleventh

Amendment immunity bars official-capacity damages claims). Although his complaint

requested that the “retaliatory report” be removed from his file, Aplt. App. at 45, which

could be construed as seeking prospective relief, he makes no such appellate argument.

Consequently, we do not address it. See, e.g., Talley v. Time, Inc., 923 F.3d 878, 906

n.28 (10th Cir. 2019) (declining to address argument not raised on appeal). We affirm

the judgment in favor of the UDOC Defendants on the retaliation claim and remand for

the district court to indicate that the dismissal is without prejudice.

       III.   CONCLUSION

       We affirm the judgment, but remand with instructions to the district court to

dismiss Mr. Williams’ claims against the UDOC Defendants without prejudice.




                                              11